Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/6/2022 are entered. Claims 7, 10, 16, and 18 are cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (US 5,174,902), in view of Quesnel (“Industry Developments: Cooling Solar Power Inverters”), in view of Filowitz et al (US 5,078,866), in view of Shirley et al (US 5,493,869), and in further view of Keen (GB1499673).
Regarding claim 1, Shubert discloses a portable apparatus for recharging liquid refrigerant (glycol) in a refrigeration circuit, the apparatus comprising:
a purge line inlet (53) configured to be coupled to a purge line (58) from the refrigeration circuit, wherein the apparatus receives liquid refrigerant form the refrigerant circuit via the purge line (58) during a recharging operation;
a recharging circuit comprising a filter (80) configured to remove particulate matter from the liquid refrigerant, an air bubble separator (110) configured to remove air bubbles from the liquid refrigerant (16:58-17:37 describes removal of nitrogen containing gases), a pump (78), and at least one outlet port (hose 72 includes port connecting to the system) configured to be fluidly coupled to the refrigeration circuit via a hose (72);
wherein the pump (78) is configured to pump the liquid refrigerant through the filter (80) and the air bubble separator (110), and into the refrigeration circuit via the hose (72).
Shubert discloses the refrigeration circuit is for engine cooling rather than a solar power converter system. Quesnel evidences that refrigeration circuits are also used to cool solar power converter systems (entire document discusses cooling solar converter systems; figures 4 and 5 provide specific examples). It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Shubert provides for a refrigeration circuit for cooling an engine. Quesnel evidences that refrigeration circuits are suitable for cooling solar power converter systems. Merely applying the known circuit of Shubert to the known purpose of cooling solar power converter systems is prima facie obvious yielding predictable results.
Shubert lacks a reservoir. Filowitz discloses a similar system including a reservoir (27) connected to a refrigeration circuit by way of a filter (41) and purge line (23). It would have been obvious to one of ordinary skill in the art to have provided Shubert with the reservoir of Filowitz in order to provide for a holding tank to introduce additives to the refrigerant (glycol mixture).
Shubert discloses the at least one outlet port (at end of hose 72), but is silent concerning a manifold comprising a plurality of outlet ports and connecting hoses of different sizes. Shirley discloses a refrigerant recharging system (50) including a manifold (52 of figure 3) having a plurality of outlet ports that are configured to be coupled to hoses having different respective sizes (1/4 flare fitting or ½ ACME fitting). It would have been obvious to one of ordinary skill in the art to have provided the manifold with a plurality of outlets connecting to hoses of different sizes as taught by Shirley in order to provide increased utility by recharging circuits utilizing different fluids.
Shubert lacks a bleeder line. Keen discloses a reservoir (36) comprising bleed line inlet (40-43 all connect to tank 36) configured to be coupled to a bleeder line (40-43) from the refrigeration circuit, wherein the reservoir (36) received air from the refrigeration circuit via the bleeder line during a recharging operation (page 2, lines 60-78 explain air bleed from the circuit to the tank). It would have been obvious to one of ordinary skill in the art to have provided Shubert with the bleed line of Keen in order to allow air to escape from the refrigeration circuit.
Regarding claim 2, Shubert discloses the liquid refrigerant comprises a mixture of glycol and water (1:68).
Regarding claim 3, Shubert discloses the air bubble separator (110) is located in the recharging circuit downstream from the filter (80; shown in figure 23).
Regarding claim 4, Shubert discloses the recharging circuit further comprises a flow regulating valve (76) configured to control a flow rate of the liquid refrigerant into the refrigeration circuit.
Regarding claim 5, Shubert discloses a frame (13), wherein the reservoir (provided by Filowitz) and the recharging circuit (of Shubert) are mounted to the frame.
Regarding claim 6, Shubert discloses at least a pair of wheels rotatable coupled to the frame (wheels 24 and 26).
Regarding claim 11, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant the refrigeration circuit at a flow rate up to about 12 GPM. The range is interpreted as greater than 0 and less than or equal to 12. Shubert provides for a flow rate of 1-10 GPM (14:33) which is within the claimed range and therefor anticipates the claimed range as per MPEP 2131.03.
Claims 8-9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (US 5,174,902), in view of Quesnel (“Industry Developments: Cooling Solar Power Inverters”), in view of Filowitz et al (US 5,078,866), in view of Shirley et al (US 5,493,869), in view of Keen (GB1499673), and in further view of Prentice (US 6,510,862).
Regarding claims 8-9, Shubert discloses the at least one outlet port (at end of hose 72), but is silent concerning a quick connect. Prentice discloses a refrigerant recharge system utilizing a manifold (50) with at least 4 quick connect fittings (9). It would have been obvious to one of ordinary skill in the art to have utilized quick connect fittings in order to allow for tool-less operation. Further it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. Therefor it would have been obvious to have provided a plurality (4) of ports in order to connect to plural systems or system locations.
Regarding claims 12 and 17, Shubert as modified discloses the features of claim 12 as discussed in claims 1, 5, and 8 above.
Regarding claim 13, Shubert discloses the liquid refrigerant comprises a mixture of glycol and water (1:68).
Regarding claim 14, Shubert discloses the air bubble separator (110) is located in the recharging circuit downstream from the filter (80; shown in figure 23).
Regarding claim 15, Shubert discloses at least a pair of wheels rotatable coupled to the frame (wheels 24 and 26).
Regarding claim 18, Shubert and Filowitz discloses the reservoir (27 of Filowitz) comprises an inlet (30) that is configured to be fluidly coupled to the refrigeration circuit such that the refrigerant from the refrigeration circuit can flow into the reservoir.
Regarding claim 19, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant to the refrigeration circuit at a flow rate up to about 12 GPM. The range is interpreted as greater than 0 and less than or equal to 12. Shubert provides for a flow rate of 1-10 GPM (14:33) which is within the claimed range and therefor anticipates the claimed range as per MPEP 2131.03.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (US 5,174,902), in view of Quesnel (“Industry Developments: Cooling Solar Power Inverters”), in view of Filowitz et al (US 5,078,866), and in further view of Keen (GB1499673).
Regarding claim 20, Shubert discloses a method of recharging liquid refrigerant in a refrigeration circuit of a chiller system, the method comprising:
filtering liquid refrigerant to remove particulate matter therefrom (through filters 80);
passing the filtered liquid refrigerant through an air bubble separator (110) to remove air bubbles therefrom (16:58-17:37 describes removal of nitrogen containing gases); and then
recharging the refrigeration circuit of the chiller system with the liquid refrigerant (by way of hose 72 shown in figure 23).
Shubert discloses the refrigeration circuit is for engine cooling rather than a solar power converter system. Quesnel evidences that refrigeration circuits are also used to cool solar power converter systems (entire document discusses cooling solar converter systems; figures 4 and 5 provide specific examples). It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Shubert provides for a refrigeration circuit for cooling an engine. Quesnel evidences that refrigeration circuits are suitable for cooling solar power converter systems. Merely applying the known circuit of Shubert to the known purpose of cooling solar power converter systems is prima facie obvious yielding predictable results.
Shubert lacks a reservoir. Filowitz discloses a similar system including a reservoir (27) connected to a refrigeration circuit by way of a filter (41) and purge line (23). It would have been obvious to one of ordinary skill in the art to have provided Shubert with the reservoir of Filowitz in order to provide for a holding tank to introduce additives to the refrigerant (glycol mixture).
Shubert lacks a bleeder line. Keen discloses a reservoir (36) comprising bleed line inlet (40-43 all connect to tank 36) configured to be coupled to a bleeder line (40-43) from the refrigeration circuit, wherein the reservoir (36) received air from the refrigeration circuit via the bleeder line during a recharging operation (page 2, lines 60-78 explain air bleed from the circuit to the tank). It would have been obvious to one of ordinary skill in the art to have provided Shubert with the bleed line of Keen in order to allow air to escape from the refrigeration circuit.
Regarding claim 21, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant to the refrigeration circuit at a flow rate up to about 12 GPM. The range is interpreted as greater than 0 and less than or equal to 12. Shubert provides for a flow rate of 1-10 GPM (14:33) which is within the claimed range and therefor anticipates the claimed range as per MPEP 2131.03.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive or rendered moot by the new grounds of rejection.
The examiner agrees that the combination of references failed to show the newly claimed bleed line; however Keen is now provided to teach this new feature. Hamada (US 7591289) is also noted for teaching a similar bleeder line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AAA Solar Supply – Purging and Filling a Glycol Loop
Bell & Gossett’s Glycol Make-up Unit – catalog includes venting, straining, and flow rate
Axiom – Installation, Operation, and Maintenance instructions – includes pressure reduction valve.
Roffelsen (US 4,456,172) – degassing of coolant
Soenmez et al (US 8,393,165) – recharge glycol chiller loop.
Few (US 7,111,650) - radiator fluid recharge.
Hamada (US 7591289) – bleeder line.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763